                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:18-CR-00027-KDB-DCK
 UNITED STATES OF AMERICA,                        )
                                                  )
                 Plaintiff,                       )
                                                  )
     v.                                           )                   ORDER
                                                  )
 SIHARA MADAHI CARDENAS-                          )
 JIMENEZ,                                         )
                                                  )
                 Defendant.                       )
                                                  )

          THIS MATTER is before the Court upon the Government’s Motion for Reconsideration

of Sentence filed on August 5, 2019 (Doc. No. 118). The Defendant responded on August 7,

2019 (Doc. No. 119).

          On May 22, 2019 Defendant filed a Sentencing Memorandum (Doc. No. 97) requesting,

in part, a variance from the sentencing guideline range. One of the stated justifications for the

variance was that Defendant’s base offense level was determined by reference to the guideline

for actual methamphetamine, while a co-conspirator’s base offense level was determined by

reference to the guideline applicable to a mixture and substance containing methamphetamine,

although the drugs in the offense conduct were exactly the same. Defendant argued that the

Court should vary from the otherwise applicable guideline sentencing range to avoid an

unwarranted sentencing disparity among similarly situated defendants, a factor recited in 18

U.S.C. § 3553(a).

          On July 16, 2019 the Government filed a Sentencing Memorandum (Doc. No. 110),

stating that the Government and Defendant had reached agreement with respect to the

application of various contested guideline provisions. This Sentencing Memorandum also


                                                 1
recited that the parties had reached an agreement for a one-level variance, for reasons other than

the distinction between actual methamphetamine and a mixture and substance containing

methamphetamine. The parties jointly recommended that the Court find the appropriate

sentencing guidelines range to be 97 to 120 months, and that the Court should impose a sentence

of 97 months imprisonment. The Defendant agreed to seek no further variance from the Court.

       On August 1, 2019 the Court held the sentencing hearing. Sua sponte, the Court asked

counsel for the Defendant about the May 22, 2019 motion for variance.1 The Court asked

counsel for the Defendant and the Government whether it was true that other co-conspirators in

the offense conduct had their base offense levels set by application of the mixture and substance

guideline, while Defendant’s base offense level was set by application of the actual

methamphetamine guideline. Counsel for both parties confirmed that those were the accurate

facts. Notwithstanding, the parties abided by their agreement and asked the Court to impose a

term of imprisonment of 97 months.

       The Court varied downward two offense levels, stating: “I am, on my own motion, going

to vary down two levels so as to avoid unwarranted sentencing disparities amongst similarly

situated defendants. I cannot justify myself the same defendants in the same conspiracy, and

with the same drugs, starting off at a different base offense level just because the lab reports were

back either before or after they entered their plea agreements.” (Doc. No. 117, p.14)

       The Government’s Motion for Reconsideration of Sentence states that the prosecutor,

“Upon returning from the hearing, . . . reviewed the records and discovered that the co-




1
  The Government’s Motion for Reconsideration of Sentence quotes from the hearing transcript
as it existed at that time, “Court: I wasn’t interested in the argument you made in that motion.”
The transcript has since been corrected to accurately quote the Court as saying, “I was interested
in the argument you made in that motion.” (Doc. No. 117, p.7)
                                                 2
defendants . . . were held accountable for ‘actual’ methamphetamine and not ‘mixture and

substance.’” Counsel for Defendant likewise confirmed that he had erred and provided

inaccurate information to the Court on the issue (Doc. No. 119).

       It is apparent that the Court varied from the otherwise applicable sentencing guideline

range based on incorrect facts supplied, and confirmed in court, by counsel for both parties. Had

the Court been provided accurate information it would not have varied, and would have imposed

the jointly recommended sentence. Nonetheless, the Court relied on the information counsel

provided to it, as it should have been able to do.

       The Government now asks the Court to increase the sentence it stated during the

sentencing hearing. It cited no authority for the Court to do so, presumably because none exists.

To the contrary, the Court is bound by 18 U.S.C. § 3582 and Federal Rule of Criminal Procedure

35. The sentence, once stated, may not be changed, and certainly not increased.

       It is regrettable that the Court imposed a sentence based on inaccurate information given

to it by both the prosecution and defense, but that is the case and may not now be changed.

       NOW THEREFORE IT IS ORDERED THAT the Government’s Motion for

Reconsideration of Sentence (Doc. No. 118) is DENIED.



                                        Signed: August 8, 2019




                                                     3
